Citation Nr: 1628067	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1959 to January 1964, and from February 1964 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a heart disorder.  The Board notes that service connection for a heart disorder was previously denied by the RO in October 1994.  However, as discussed below, the Board is granting service connection pursuant to an intervening liberalizing regulation.  Consequently, review of the claim on a de novo basis is warranted.  Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) (citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994)).

In May 2015, the Veteran submitted a statement asking to "appear personally before the Board and give testimony concerning [his] appeal."  In June 2016, the Veteran's representative informed the Board that the Veteran could not be reached to clarify whether he wished to present oral testimony before a Veterans Law Judge.  However, given the Board's favorable decision in granting service connection for CAD, the Board finds that appellate review may proceed without prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Niagara Falls during the period from April 1968 to March 1973, and exposure to Agent Orange has been conceded.

2.  The Veteran has been diagnosed with CAD during the pendency of the claim.




CONCLUSION OF LAW

The Veteran's CAD is presumed to have been incurred in his active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2)  evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Service connection may be established on a presumptive basis for certain diseases, if a veteran was exposed to an herbicide agent, such as Agent Orange, during service.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307, 3.309(e).  After the prior denial of the Veteran's claim for service connection for a heart disorder in 1994 and prior to his current December 2011 claim, VA added ischemic heart disease (IHD) to the list of presumptively service-connected diseases for veterans exposed to Agent Orange.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) (adding IHD to the list of diseases under § 3.309 as subject to presumptive service connection based on herbicide exposure).  IHD is defined in 38 C.F.R. § 3.309(e) to include CAD.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, to include Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Veteran's military personnel files reflect that he served aboard the U.S.S. Niagara Falls (AFS-3) when it conducted on shore supply replenishments with helicopters and small boats from April 1968 to March 1973.  As such, in-country service in the Republic of Vietnam has been conceded and the Veteran is presumed to have been exposed to Agent Orange. 

In addition, the claims file contains multiple private treatment records from the Vanderbilt University Medical Center reflecting diagnoses of heart disorders, including December 2011, May 2012, and September 2012 diagnoses of CAD.  Given that the Veteran has been diagnosed with CAD during the pendency of the claim and is presumed exposed to Agent Orange, service connection for CAD is warranted on a presumptive basis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).


ORDER

Entitlement to service connection for CAD due to exposure to herbicides is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


